Taylor, J.,
Concurring.
The statutes requiring the husband of a married woman to join her in the execution of all conveyances of her separate real estate are based upon the idea of woman’s inferiority to man in the business world, and upon her supposed inexperience in worldly affairs, and were intended to safeguard her against imposition in disposing of her realty. Nothing passes from the husband by such a deed, since he has no interest or estate in the subject matter conveyed either present or inchoate — but his signature to the deed simply evidences the fact that he was cognizant of the transaction, and seeing no imposition therein upon his wife gives his consent thereto by joining her in the execution of the deed. Then follows the separate acknowledgment of the wife to the effect that she executed such deed freely and voluntarily and without any compulsion, constraint, apprehension or fear of, or from her husband, which in further recognition of the supposed weakness of the gentler sex, is designed to guard and protect her in dealing with her separate realty against imposition on the part of her husband. The statute providing for launching a married woman in the business world as a free dealer hedges her about with every safeguard. (1) It requires her to give published notice for four weeks of her intention to apply for a license as a free dealer. (2) It requires her to file her petition for such license in *681chancery. (3) It requires the judge before whom such petition is filed to refer it to a master to take testimony and to make inquiry as to the capacity, competency and qualifications of such married woman to take charge of and manage her own estate and property. (4) Then upon the coming in of such master’s report, upon the hearing thereof if the judge shall be satisfied as to the capacity and qualifications of such married woman to take charge of and manage her own estate and property, and to become a free dealer in every respect, he grants her the license as prayed for. (5) Then she is required to publish such decree for four weeks, after which she is authorized to take charge and control of her estate as a free dealer. After a married woman has successfully obtained her license as a free dealer she has demonstrated the fact that as to herself the safeguards provided by the general statutes for conveyance of her separate estate are unnecessary ánd inapplicable. For these reasons I concur in the opinion prepared by Mr. Justice Hocker in cause.